Citation Nr: 1501516	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to an initial compensable disability evaluation for plantar fasciitis of the left foot.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for left foot numbness.

6.  Entitlement to service connection for right foot numbness.

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to August 1987 and February 1988 to November 1989 and his decorations include the Parachute Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran and his mother testified at a hearing held via video-conference before the undersigned Veterans Law Judge.

The issues of entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left ankle, service connection for a left knee disability, service connection for numbness of the left foot, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing on May 6, 2013, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for right foot numbness.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's left foot plantar fasciitis is manifested by adverse symptomatology that equates to a moderate foot injury taking into account the Veteran's complaints of pain.

3.  The Veteran's degenerative disc disease of the lumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for right foot numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  At all times during the pendency of the appeal the criteria for a 10 percent rating for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5284 (2014).

3.  The Veteran's degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal of the issue of entitlement to entitlement to service connection for right foot numbness, at his Board hearing on May 6, 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


II.  Higher Rating Claim

At his May 2013 Board hearing, the Veteran indicated that he was seeking a 10 percent rating for his claim for plantar fasciitis of the left foot, and that a grant of a 10 percent evaluation would satisfy his appeal.  Because the Veteran limited his appeal to a 10 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to that rating, no discussion of VA's duty to notify or assist is necessary as to this issue as he is being awarded a complete grant of the benefit sought on appeal.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left foot plantar fasciitis has been rated as 0 percent disabling effective September 30, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  

The Board finds that Diagnostic Code 5284 more accurately reflects the Veteran's left foot disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent rating is warranted for a "moderate" foot injury, a 20 percent rating is warranted for a "moderately severe" foot injury and a 30 percent rating for "severe" foot injury.

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

At the March 2010 VA examination, the Veteran reported that on a scale of 1 to 10, his pain in the left heel was a 2/10 while at rest and an 8/10 after standing on uneven terrain or walking on uneven terrain.  The duration of the flare-up is two hours.  The Veteran reported that he had used custom made orthotics, which had given him no relief.  An x-ray of the left foot revealed a bone spur of the dorsal aspect of the left talus and mild hallux valgus deformity.  The examiner diagnosed plantar fasciitis of the left foot.

At the May 2013 Board Hearing, the Veteran reported that he had pain at the bottom of his foot in the mornings.  

In light of the competent medical and lay evidence, the Board finds that the Veteran's left foot disability equates to the level of adverse symptomatology for the Board to characterize his left foot plantar fasciitis as a "moderate" foot injury.  Accordingly, the Board finds that an increased, 10 percent, rating is warranted under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.

As noted above, at the May 2013 Board hearing, the Veteran testified that the award of a 10 percent rating for his left foot plantar fasciitis would satisfy his appeal.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either a higher scheduler or an extraschedular rating for this disability under any Diagnostic Code is not warranted.  


III.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that he injured his back when he fell during basic training in service.  He contends that his back injury was aggravated due to trauma he sustained while parachuting in service and in a motor vehicle accident on the way into Fort Bragg while in service.  At the May 2013 Board hearing, the Veteran's mother also testified that the Veteran had no back problems prior to entering service, but had back pain during service.  At the May 2013 Board hearing, the Veteran testified that has had recurrent back problems since service. 

The Veteran's service treatment records show complaints of back pain in service and a diagnosis of a pulled muscle in October 1989.  On the Veteran's October 1989 report of medical history at separation from service, the Veteran reported recurrent back pain.

The March 2010 VA examination showed a diagnosis of degenerative disc disease of the lumbar spine.  Post-service VA treatment records from November 1999 to January 2012 show continued complaints of back pain.

The Board acknowledges that the March 2010 VA examiner provided a negative nexus opinion.  However, the Board finds that the Veteran is competent to report symptoms since service and that his account of having problems since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Given the Veteran's credible lay statements concerning his symptoms since service and current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his low back disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal of the issue of entitlement to service connection for right foot numbness is dismissed.

A 10 percent rating for left foot plantar fasciitis is granted at all times during the pendency of the appeal, subject to the law and regulations governing payment of monetary benefits.

Service connection for degenerative disc disease of the low back is granted.


REMAND

At his May 2013 Board hearing, the Veteran testified that he received VA treatment at the Perry Clinic and the hospital in Dublin, Georgia.  These records are not associated with the claims file.  As it appears that there are outstanding VA and private treatment records pertinent to the Veteran's claims, the Board finds that remand is necessary to ensure a complete record on which to decide his claim.  

As to the issue of entitlement to initial disability evaluation in excess of 10 percent for degenerative joint disease of the left ankle, the Board finds that a new examination is required.  The Veteran was last examined by VA for his left ankle disability in March 2010.  At his May 2013 Board hearing, the Veteran stated his disability has worsened.  In light of the Veteran's testimony indicating that his left ankle disability has increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's left ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In regard to the Veteran's claim for service connection for a left knee disability, the March 2010 VA examiner diagnosed degenerative disc disease of the left knee.  At the May 2013 Board hearing, the Veteran contends that his knee disability is related to his service-connected left ankle disability.  The March 2010 VA examination did not provide an opinion regarding whether the Veteran's left knee disability was caused or aggravated by his service-connected left ankle disability.  Accordingly, the Board finds a VA examination is warranted is necessary to address whether the Veteran's left knee disability is related to service or his service-connected left ankle disability.

The Veteran also reports numbness in his left foot and severe back pain radiating to his left leg.  Since the Board has determined entitlement to service connection for a lumbar spine disability is warranted and there is evidence that his left foot numbness may be related to his lumbar spine disability, the theory of secondary service connection for numbness of the left foot is raised.  Accordingly, the Board finds a VA examination is warranted is necessary to address whether the Veteran's numbness in his left foot is related to service or his service-connected lumbar spine disability.

Moreover, the appellant has not been provided with notice regarding the secondary aspect of the service connection claims for left knee disability and numbness of the left foot.  Since the theory of secondary service connection is raised, such notice should be provided on remand.

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the May 2013 Board hearing, the Veteran's representative testified that the Veteran was employed, but not gainfully employed because he is working on a limited basis, and after work he has to recover for the entire month.  The Veteran's sister provided a statement in July 2013 stating that the Veteran was homeless and lived in a storage room in her back yard.  At the March 2010 VA examination, the Veteran reported that he was a truck driver for eight years and had been unemployed for the last year and a half related to lack of work.  He reported that he worked in construction for 10 years prior to being a truck driver.  The claims file does not contain evidence regarding whether the Veteran is currently working.  Accordingly, the Board must obtain further information regarding the Veteran's current employment status and the circumstances of his employment.  In addition, a VA examination is necessary to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2014).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for left knee disability as secondary to the Veteran's left ankle disability and entitlement to service connection for numbness of his left foot as secondary to his lumbar spine disability in accordance with 38 C.F.R. § 3.310 .

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his left ankle, left knee, and numbness of his left foot disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should specifically include any records of the Veteran' s VA treatment records from the Perry Clinic and the hospital in Dublin, Georgia.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his left knee and numbness of the left foot in-service and post-service symptoms and/or the nature, extent and severity of his left ankle symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Obtain clarification from the Veteran regarding his work history, to include a statement as to his current employment status.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.

The Veteran should be invited to complete a VA Form 21-8940.

All actions to obtain the requested information should be documented fully in the claims file.

5.  After associating any pertinent outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's left ankle disability.  The claims folder should be made available to, and reviewed by the examiner.  The examiner should record the full history of the respective disorder, including the Veteran's account of symptomatology. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

6.  After any records requested above have been associated with the claims file, schedule a VA examination or VA examinations to determine the nature and etiology of the Veteran's claimed left knee disability and left foot numbness.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

a. whether it is at least as likely as not that any diagnosed left knee disability was incurred in or aggravated by military service.  The examiner must consider the Veteran's lay statements, service treatment records, and VA treatment records.

b. whether it is at least as likely as not that any diagnosed left knee disability was caused by the Veteran's service-connected left ankle disability.

c. whether it is at least as likely as not that any diagnosed left knee disability was aggravated (increased in severity) by the Veteran's service-connected left ankle disability.

If aggravation is found, the examiner is requested to discuss the baseline level of the left knee disability prior to the onset of aggravation by the service-connected left ankle disability.

d. whether it is at least as likely as not that any diagnosed numbness of the left foot was incurred in or aggravated by military service.  The examiner must consider the Veteran's lay statements, service treatment records, and VA treatment records.

e. whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed numbness of the left foot was caused by the Veteran's service-connected lumbar spine disability.

f. whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed numbness of the left foot was aggravated (increased in severity) by the Veteran's service-connected lumbar spine disability.

If aggravation is found, the examiner is requested to discuss the baseline level of the numbness of the left foot prior to the onset of aggravation by the service-connected lumbar spine disability.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

7.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability renders him unable to secure or follow a substantially gainful occupation from September 2009 to the present.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and prior work history.  All findings and conclusions should be set forth in the report and must be accompanied by a thorough rationale.

The examiner is also to comment as to any additional limitations placed on the Veteran's employability resulting from his service-connected disabilities.  If the examiner finds that the Veteran is capable of moderate-duty, light-duty, or sedentary employment, he or she should comment as to whether this qualifies as substantially gainful employment.  

The examiner is advised that marginal employment, as defined above, shall not be considered substantially gainful employment.  

8.  Thereafter, consider whether to refer the case to the Director of the Compensation Service for consideration of the assignment of a TDIU under 38 C.F.R. § 4.16(b).

9.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


